Exhibit 10.2

 

Third Amendment to Employment Agreement

 

This Third Amendment to the Employment Agreement (this “Third Amendment”) is
entered into as of this 15th day of April 2018, by and between Joshua Hexter, an
individual residing in Jerusalem, Israel (the “Executive”), and ORAMED Ltd., a
company incorporated under the laws of the State of Israel, with an address at
Hi-Tech Park 2/4 Givat Ram, Jerusalem, Israel 91390 (the “Company”).

 

WHEREAS, the Company and the Executive entered into an Employment Agreement,
dated as of April 14, 2013 (the “Original Agreement”), which was amended on July
21, 2015 and June 27, 2016 (the "Amendments" and, together with the Original
Agreement, the “Employment Agreement”); and

 

WHEREAS, Company and the Executive desire to amend some of the terms and
conditions of the Employment Agreement.

 

NOW, THEREFORE, the Company and the Executive agree as follows:

 

1. In Section 2.1(a) - Salary of the Original Agreement, the following paragraph
is hereby added:

 

As of May 1st, 2018, the Executive shall be entitled to a gross monthly salary
of NIS 51,625 (the “Salary”).

 

2. Except for the changes and/or additions stated herein, all the other terms of
the Original Agreement shall remain valid and bind the parties without any
change. In the case of a contradiction between the provisions of this Third
Amendment and the provisions of the Employment Agreement, the provisions of this
Third Amendment shall prevail. Without limiting the generality of the foregoing,
the term “Agreement” as used in the Employment Agreement shall be deemed to be
the Employment Agreement as amended by this Third Amendment.

 

IN WITNESS WHEREOF, the parties have executed this Third Amendment to Employment
Agreement as of April 15, 2018.

 

  Oramed Ltd.       /s/ Nadav Kidron   Nadav Kidron, CEO       /s/ Joshua Hexter
  Joshua Hexter

 

